DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 7/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-4, 6-7, 12, and 14 are pending.
Claims 3-4 are withdrawn.
Claims 5, 8-11, and 13 are cancelled.
Claim 14 is new.
Claims 1 and 7 are currently amended.

Claim Objections
Claim 7 is objected to due to the following minor informality: in line 7, “a processing container” should be amended to “the processing container” since the element is previously recited in line 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-7, 12 and 14 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “control the second valve to evacuate the inside of the first buffer tank before supplying the source gas from the raw material container into the processing container” is considered to be new matter. Particularly, pars. [0052]-[0053] of the instant publication describe a procedure for evacuating the evacuation line #104, but not evacuating the buffer tank #80. Instead, the disclosure describes intermittently supplying gas from the buffer tank into the evacuation line, but not fully evacuating said buffer tank.
Additionally, claim 1 now recites a processing container and a controller, neither of which are disclosed as being part of the “gas supply apparatus”. Instead, as in instant par. [0025] and claim 7, the “film forming apparatus” is said to comprise the processing container and the controller. As such, recitation of these elements in the context of the “gas supply apparatus” is considered to be new matter.

Regarding claims 2, 6, 12, and 14, the claims are rejected at least based upon their dependencies to claim 1.

Regarding claim 7, the limitation “control the second valve to evacuate the inside of the first buffer tank before supplying the source gas from the raw material container into the processing container” is considered to be new matter. Particularly, pars. [0052]-[0053] of the instant publication describe a procedure for evacuating the evacuation line #104, but not evacuating the buffer tank #80. Instead, the disclosure describes intermittently supplying gas from the buffer tank into the evacuation line, but not fully evacuating said buffer tank.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation in lines 5-6 and 11 are considered to be indefinite, since the scope of the claim as a whole is rendered unclear by the recitation of elements “a processing container” and “a controller”. The disclosure describes such elements as being part of a film forming apparatus, thus the scope of the claim is unclear as to whether the processing container and controller must be sub-components of the gas supply apparatus, or may be met by additional external connections to such elements.
In the interest of compact and expedited prosecution, the Examiner interprets the claim as only structurally requiring a raw material container, a first buffer tank, a gas supply line comprising a first valve, and an evacuation line comprising a second valve. Recitations of the processing container and the controller are regarded as an intended use of the apparatus. Likewise, the controller programming is also regarded as an intended use of the apparatus due to the interpretation of elements as an intended use.

Regarding claims 2, 6,12, and 14, the claims are rejected at least based upon their dependencies to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-7, 12, and 14 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (KR Pub. 2010-0059779A, using the previously attached English machine translation) in view of Matsunaga (US Patent 8,257,789) and Yabe (US Pub. 2015/0354060).
The Examiner notes Tanabe was applicant-cited prior art in the IDS filed 20-FEB-2020.
Regarding claim 1, Tanabe teaches a gas supply apparatus (Tanabe – Fig. 2, gas supply structure coupled to treatment basin #201) comprising:
a raw material container (pg. 12 and Fig. 2, deposition material feeding unit #250a, mass flow controller #241a, and vaporizer #255) configured to store a raw material (pg. 12: stores and supplies metal organic raw material) and generate a source gas from the raw material (pg. 12: becomes material of the source gas),
a gas supply line extending from the raw material container to a processing container (Fig. 1, line branched from 1a through valve #243a to treatment basin #201), the gas supply line including a first valve (Fig. 1, valve #243a);
an evacuation line (see annotated Fig. 2 below, dotted line coupled to exhaust pump #8) connected to the gas supply line between the raw material container (see below) and the first valve (see Fig. 1), and configured to evacuate an inside of the raw material container (#255 in fluid communication with evacuation line and exhaust pump #8 via valve #243g); and 
a second valve (pg. 40 and Fig. 2, valve #243g) provided on the evacuation line (see annotated Fig. 2 below), and

    PNG
    media_image1.png
    650
    675
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    189
    354
    media_image2.png
    Greyscale


a controller configured to control an overall operation of the gas supply apparatus (pg. 17 and Fig. 1, controller #256 controls each part of the apparatus), and
wherein a pressure regulating gas supply line that supplies a pressure regulating gas to the evacuation line is connected to a downstream side of the second valve (see annotated figures above, intersection of dashed and dotted lines downstream of #243g).

Tanabe does not teach a first buffer tank configured to temporarily store the source gas, nor wherein the controller is configured to control the first valve to supply the source gas from the raw material container into the processing container via the first buffer tank and the first valve.
However, Matsunaga teaches a first buffer tank (Matsunaga – C6, L34-35 and Fig. 1, buffer tank #57) configured to temporarily store the source gas (Matsunaga – C6, L36-37) and wherein the gas supply apparatus is configured to control a first valve to supply the source gas into the processing container via the first buffer tank and the first valve (Matsunaga – C4, L35-36: large amount of gas is intermittently supplied; Fig. 1, switching valve #50B similar to valve #243a of Tanabe).
Tanabe and Matsunaga both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Tanabe apparatus to include the buffer tank (and the related valve) as taught by Matsunaga in order to dispense a large amount of source gas into the process container (Matsunaga – C10, L38-40) in order to improve the film formation rate while ensuring safe operation of the apparatus (C10, L52-55).

Modified Tanabe does not teach wherein the controller is programmed to: control the second valve to evacuate the inside of the first buffer tank before supplying the source gas from the raw material container into the processing container via the first buffer tank and the first valve.
However, Yabe teaches wherein a controller is programmed to: control a second valve to evacuate the inside of a first buffer tank before supplying a source gas from a raw material container into a processing container via the first buffer tank and a first valve (Yabe – [0066]-[0067]): buffer region #73 is exhausted with valve “V6” closed and valve “V5” open, then gas is supplied from #57 to #14 by opening valve V6).
Modified Tanabe and Yabe both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tanabe apparatus with the procedure of Yabe in order to prevent excessive rise in pressure to a processing chamber that may damage the substrate and/or vacuum chamber (Yabe – [0082]).

The claim limitations: “configured to store a raw material and generate a source gas from the raw material”, “configured to temporarily store the source gas”, “configured to evacuate an inside of the first buffer tank”, and “and an amount of the pressure regulating gas is adjusted to set a pressure in the evacuation line equal to a pressure in the processing container during a film formation” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The apparatus as taught by modified Tanabe would be capable of performing the intended uses as set forth above. Additionally, the Examiner notes that Yabe explicitly teaches setting the pressure of an exhaust line equal to that of a processing chamber during processing (Yabe – [0066]-[0067]).

(Note: while the Examiner has mapped the prior art to the claimed language as if the controller limitations were structurally limiting of the claim, the Examiner notes that the claim as rejected under section 112(b) is interpreted as if the elements were an intended use of the apparatus. As such, the rejection above has been provided in fairness to the Applicant where the rejection does not specifically need to include the Yabe reference).

Regarding claim 2, Tanabe teaches wherein an orifice (see annotated Tanabe Fig. 2 below, the downstream opening of valve #243g) is provided on a downstream side (right side, where gas flows from #250a eventually to #8) of the second valve (Fig. 2, valve #243g, as above).

    PNG
    media_image1.png
    650
    675
    media_image1.png
    Greyscale


Regarding claim 6, the entire claim is regarded as merely an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II). The apparatus as taught by Tanabe would be capable of performing the intended use since both the first and second valves are shown as identical (Fig. 2, valves #243a and #243g), and would thus have identical capabilities. As such, the apparatus as taught by Tanabe would be capable of performing the intended use of the instant claim.

Regarding claim 7, Tanabe teaches a film forming apparatus (Tanabe – Fig. 2, entirety of the apparatus) comprising:
a processing container (pg. 12 and Fig. 2, treatment basin #201); and
a gas supply apparatus (Tanabe – Fig. 2, gas supply structure coupled to treatment basin #201) including:
a raw material container (pg. 12 and Fig. 2, deposition material feeding unit #250a, mass flow controller #241a, and vaporizer #255) configured to store a raw material (pg. 12: stores and supplies metal organic raw material) and generate a source gas from the raw material (pg. 12: becomes material of the source gas),
a gas supply line extending from the raw material container to a processing container (Fig. 1, line branched from 1a through valve #243a to treatment basin #201), the gas supply line including a first valve (Fig. 1, valve #243a);
an evacuation line (see annotated Fig. 2 below, dotted line coupled to exhaust pump #8) connected to the gas supply line between the raw material container (see below) and the first valve (see Fig. 1), and configured to evacuate an inside of the raw material container (#255 in fluid communication with evacuation line and exhaust pump #8 via valve #243g); and 
a second valve (pg. 40 and Fig. 2, valve #243g) provided on the evacuation line (see annotated Fig. 2 below), and

    PNG
    media_image1.png
    650
    675
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    189
    354
    media_image2.png
    Greyscale


a controller configured to control an overall operation of the gas supply apparatus (pg. 17 and Fig. 1, controller #256 controls each part of the apparatus), and
wherein a pressure regulating gas supply line that supplies a pressure regulating gas to the evacuation line is connected to a downstream side of the second valve (see annotated figures above, intersection of dashed and dotted lines downstream of #243g).

Tanabe does not teach a first buffer tank configured to temporarily store the source gas, nor wherein the controller is configured to control the first valve to supply the source gas from the raw material container into the processing container via the first buffer tank and the first valve.
However, Matsunaga teaches a first buffer tank (Matsunaga – C6, L34-35 and Fig. 1, buffer tank #57) configured to temporarily store the source gas (Matsunaga – C6, L36-37) and wherein the gas supply apparatus is configured to control a first valve to supply the source gas into the processing container via the first buffer tank and the first valve (Matsunaga – C4, L35-36: large amount of gas is intermittently supplied; Fig. 1, switching valve #50B similar to valve #243a of Tanabe).
Tanabe and Matsunaga both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Tanabe apparatus to include the buffer tank (and the related valve) as taught by Matsunaga in order to dispense a large amount of source gas into the process container (Matsunaga – C10, L38-40) in order to improve the film formation rate while ensuring safe operation of the apparatus (C10, L52-55).

Modified Tanabe does not teach wherein the controller is programmed to: control the second valve to evacuate the inside of the first buffer tank before supplying the source gas from the raw material container into the processing container via the first buffer tank and the first valve.
However, Yabe teaches wherein a controller is programmed to: control a second valve to evacuate the inside of a first buffer tank before supplying a source gas from a raw material container into a processing container via the first buffer tank and a first valve (Yabe – [0066]-[0067]): buffer region #73 is exhausted with valve “V6” closed and valve “V5” open, then gas is supplied from #57 to #14 by opening valve V6).
Modified Tanabe and Yabe both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tanabe apparatus with the procedure of Yabe in order to prevent excessive rise in pressure to a processing chamber that may damage the substrate and/or vacuum chamber (Yabe – [0082]).

The claim limitations: “configured to store a raw material and generate a source gas from the raw material”, “configured to temporarily store the source gas”, “configured to evacuate an inside of the first buffer tank”, and “and an amount of the pressure regulating gas is adjusted to set a pressure in the evacuation line equal to a pressure in the processing container during a film formation” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The apparatus as taught by modified Tanabe would be capable of performing the intended uses as set forth above. Additionally, the Examiner notes that Yabe explicitly teaches setting the pressure of an exhaust line equal to that of a processing chamber during processing (Yabe – [0066]-[0067]).

Regarding claim 12, the entire claim is regarded as merely an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II).
Despite this, Matsunaga teaches wherein the first buffer tank (Matsunaga – Fig. 1, buffer tank #57) is supplied with the source gas via an upstream side of the first buffer tank (Matsunaga - Fig. 1, DCS gas supplied by supply line #50, similar to pipe 1a of Tanabe), and wherein the first buffer tank discharges the source gas via the downstream side of the first buffer tank (Matsunaga – Fig. 1, gas supplied through valve #50B to the chamber).

Regarding claim 14, the entire claim is regarded as merely an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II). The modified Tanabe apparatus would be capable of performing intermittent supply with whatever time period is required, as the apparatus comprises all the same structural features as the disclosed invention.

Response to Arguments
Claim 13 has been cancelled, rendering the previous objection moot.

Applicant’s arguments concerning claims 1 and 7 have been considered, but are moot in light of the new rejection that includes the Yabe reference. 

The Examiner further notes that the limitations “and an amount of the pressure regulating gas is adjusted…” are not claimed as part of the controller programming, thus are regarded as an intended use. As such, it is not necessary that any reference explicitly teach the function- it is sufficient for the prior art to be capable of performing the intended use. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             

/Benjamin Kendall/Primary Examiner, Art Unit 1718